        Case: 4:19-cr-00493-JAR Doc. #: 4 Filed: 06/27/19 Page: 1 of 2 PageID #: 6
                                                                                         FILED
                                                                                      JUN 2 7 2019
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI                       U. S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                        EASTERN DIVISION                                    ST.LOUIS

. UNITED STATES OF AMERICA,                          )
                                                     )
                   Plaintiff, ,                      )
                                                     )
 v.                                                  ) No.      4:19CR00493 JAR/NCC
                                                     )
 KEI'J:'H D. MCCRADY,                                )
                                                     )
                  Defendant.                         )

                   MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jennifer J. Roy, Assistant United

States Attorneys for said District, and m,oves the Court to order Defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United State13 Code,

§3141, et seq.

       As and for its grounds, the United States of America states as follows:

      1. Defendant is charged with one count of felon in possession of a firearm in violation of

United States Code, Section 922(g).

      2. According to St. Louis Metrop'olitan Police Department ("SLMPD") 19-018681, upo~

observmg the defendant's vehicle commit a traffic violation, the officers activated emergency

lights and siren to curb the vehicle. When defendant pulled over his car, the front seat passenger

jumped out of the car and fled on foot. The defendant advised the police that the passenger was in

possession of "Crack." One of the officers observed the defendant, who was still seated in the car,

handling a firearm. The officers asked the defendant to step out of the car and recovered a loaded

semi-automatic pistol from under the driver's seat. The defendant acknowledged the presence of
       Case: 4:19-cr-00493-JAR Doc. #: 4 Filed: 06/27/19 Page: 2 of 2 PageID #: 7



the firearm and advised he had it for his protection and that he knew it would catch up with him

one day.

   3. The defendant's criminal history reflects that he has several prior felony convictions in

Missouri and ~llinois for: Forgery, Theft, Possession of Controlled Substances, and Unlawful Use

ofa Weapon:

   4. Therefore, pursuant to Title 18, United States Code, Section 3142(g), the circumstances of

the charged conduct; the weight of the evidence against the defendant; and the defendant's history

and characteristics, which includes a substantial number of felony convictions, reflects that the

defendant is a flight risk and a danger to the community and should be detained pending tria(

    · WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant's appearance as required and the safety of any other person and the community

and the Government     requests this Court to order Defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of Defendant's initial

appearance.


                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                     BY: Isl Jennifer J Roy
                                                     JENNIFER J. ROY, #47203MO
                                                     Assistant United States Attorney
